Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claim 65) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58-78 are rejected under 35 U.S.C. 103 as being unpatentable over Brands et al. U.S. PGPUB No. 2015/0121466 in view of Beel et al. U.S. PGPUB No. 2015/0169477.

Per Claim 58, Brands discloses:
a system for connecting a processing device (Paragraph 118, Processing device 31 such as a laptop computer.) to a functional device (Paragraphs 120-121; display 44, whiteboard 45, camera 35, microphones 38) connected to or in a base unit (Paragraphs 119-122; base node 36) of a wireless network (Paragraphs 88, 118, and 119; wireless network 50),
the system comprising: the base unit having a transmitter (Paragraph 130; Base node 36 comprises a wireless transmitter/receiver.),
a first display device connected to or in the base unit (Paragraphs 120 and 124, Figures 1a and 1b; “base node 36 being coupled to a central display 44”),
at least one functional device connected to or in the base unit (Paragraphs 120-121; Any of the whiteboard 45, display 44, cameras 39-41, or microphones 38 can be considered a “functional device”.),
the processing device having a memory, a second display device, and an operating system (Paragraph 118; Devices such as laptop computers and tablet computing devices each comprise memory, displays, and OS’s.),
a third party software for a Unified Communication call (Paragraph 152, “multiple participants…engage in a media conference”; Paragraph 153, “a dedicated software client”), a driver and a client software configured to interact directly with the base unit over a wireless connection (Paragraph 128, “portable application 60”; Paragraph 138, “portable application” and “pre-installed generic drivers”),
wherein the base unit, via the transmitter, is configured to transmit data over the wireless connection to the processing device (Paragraphs 128-130),
wherein the client software (portable application 60), when executed by a processor of the processing device, is configured to present the first display device to the processing device and to allow interaction therewith (Paragraphs 128 and 138-140),
and the third party software for the unified communication call is presented with the virtual functional device for the unified communication call (Paragraphs 123, 127, and 152 disclose that a media conference is conducted using the invention presented in the disclosure. Paragraph 153 discloses a “dedicated software client”. The peripheral devices present within meeting room 30 will be available to participants 37 of processing devices 31 to utilize during the media conference.),
the processing device being configured to host the unified communication between two or more other processing devices (Paragraphs 148-242 provide an in-depth configuration of a media conference between “multiple participants”.).

(Paragraphs 119-124 and 127). Brands further teaches the portable application’s role in coordinating the interactions between the processing devices 31 and the peripheral devices present within meeting room 30 (Paragraphs 128 and 138-140). Brands does not specifically disclose presenting a functional device as a virtual functional device to the processing device.

However, Beel, of common Assignee and field of endeavor, similarly teaches a media conference within a meeting room 30 comprising a client processing device 31, base unit 36, and a plurality of peripheral/functional devices (Figure 1a, similarly labeled and referenced as Brands). Beel further teaches that a peripheral device can be presented to the processing device as an audio out device by way of a “virtual audio device”. Upon connection to the system, the virtual audio device will be present to a user of the processing device to utilize (Paragraphs 313 and 314).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the virtual device representation of Beel within the electronic meeting system of Brands because it makes it clear to the user that the audio device can now be utilized as a supplemental audio output device during the meeting.

Per Claim 59, Brands discloses the system of claim 58, wherein the client software and the driver are configured to present a simulated speakerphone to the operating system to create a virtual microphone and a virtual speakerphone (Paragraph 121; A microphone 38 and loud speaker is provided for use by the processing devices 31.). Similar to Claim 58, Brands does not specifically teach the virtualized devices. However, please refer to the above rejection of Claim 58 with respect to Beel teaching 

Per Claim 60, Brands discloses the system of claim 58, wherein the client software and the driver are configured to present a simulated videocam to the operating system to create a virtual videocam device (Paragraph 120; camera 35). Similar to Claim 58, Brands does not specifically teach the virtualized devices. However, please refer to the above rejection of Claim 58 with respect to Beel teaching the virtualized presentation of the peripheral devices to the client processing system. It further would have been obvious to one having ordinary skill in the art to include the video camera of Brands as the virtualized devices as taught by Beel.

Per Claim 61, Brands discloses the system of claim 58, wherein the client software is configured to provide video data, optionally obtained by screen scraping, directly to the base unit, wherein the base unit processes the video data (Paragraph 140; Base unit 36 receives screen scraped video data and auto composes it for the central display.).

Per Claim 62, Brands discloses the system of claim 58, wherein the processing device processes video data received from the base unit via the transmitter over the wireless connection (Paragraphs 64 and 65; “The executable software code can comprise eleventh code for providing a means for receiving, decrypting and decoding incoming arbitrary media content.” The executable software code is stored for execution on the processing device.).

Per Claim 63, Brands discloses the system of claim 62, wherein the processing of the video data comprises decoding and compositing or decrypting the video data (Paragraphs 64 and 65; “The executable software code can comprise eleventh code for providing a means for receiving, decrypting and decoding incoming arbitrary media content.”)

Per Claim 64, Brands discloses the system of claim 58, wherein the at least one functional device which is presented to the operating system as a virtual functional device, is one or more of a data capturing device, a microphone, a speakerphone, a speaker, another display, a touchscreen, a projector, a camera, a video camera, and a webcamera (Paragraphs 120-122). Please see the above rejection of Clam 58 for explanation of how Beel teaches the “virtual functional device” limitation.

Per Claim 65, Brands discloses the system according to claim 58, further comprising means for encoding, optionally encrypting the data (Paragraphs 60, 63, and 256-259).

Per Claim 66, Brands discloses the system according to claim 58, wherein the processing device is adapted to host a unified communication between two or more further processing devices (Paragraph 152; Media conference featuring multiple participants).

Per Claim 67, Beel further teaches wherein the system is configured to expose the virtual functional device to the processing device (Paragraphs 313 and 314).

Per Claim 68, Beel further teaches at least one fixed or a configurable endpoint of the virtual functional device, wherein the at least one fixed or a configurable endpoint is a data source or a data sink which is configured to store or emit data of the virtual functional device (Paragraphs 313 and 314; An audio signal can be emited.).

Per Claims 69-74 and 76-78, please refer to the above rejections of Claims 58-61, 63, 64, and 66-68, respectively, as the limitations are substantially similar and the mapping of the references is equally applicable.
Per Claim 75, Brands discloses the method of claim 69, further comprising encoding, optionally encrypting the data (Paragraphs 60, 63, and 256-259).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186